DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 14th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the 112 rejections have been addressed. This argument is not persuasive. Claim 2 still contains the same problems as before with the utilization of “substantially constant” contrasted with “constant” and the utilization of “and/or” with “varying distance”. This claim is merely stating all of the possible versions of where the sensors could be placed, and it’s therefore not clear what the difference between each of them is. “Substantially constant” was never defined and it’s not clear how it differs with “constant” as there is no measurement or point of reference. Further, it’s still not clear how the rows can be situated at a “constant/substantially constant” distance from the serrated edge and also include “and/or” statement allowing for “varying distance”.  Similarly, claim 15 still contains the utilization of multiple “and/or” statements and it’s still not clear, nor has it been addressed, how there are simultaneous contradicting functions and what is required of the controller as a result. The rejections are maintained. Further, Applicant’s amendments to claims 8 and 14 introduce new 112 issues.
Applicant argues that Olesen fails to teach the utilization of a plurality of sensors at the serrated edge. This argument is not persuasive. The rejection as it stands utilizes Oerlemans to disclose a wind turbine blade with a serrated trailing edge extension at the trailing edge. It further combines this with the known utilization of an active noise reduction apparatus with sensors/actuators near the trailing edge as taught by Enevoldsen. Finally, Olesen presents that it is known to utilize a plurality of sensors at .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one actuator” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Further, the utilization of “adapted to” in the context of the output signal of the sensor and the control unit is interpreted as "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning…” as per MPEP 2111.04. The limitations are interpreted in the context of the originally filed specification on Page 10, Lines 4-14, which details structure beyond mere “capability of” and requires the sensors and control unit to be “configured to” enact the anti-noise signal in conjunction with one another.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8-10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially constant" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised Further, there is a differentiation with being explicitly “constant”, and as such there is no clarity of what differentiates the term(s).
Claim 2 is further considered unclear because of the utilization “and/or” with variable distance between the sensors and the serrated edge even though the earlier portion of the claim limited the distance to being constant/essentially constant. There is a conflict with these limitations.
Claims 7, 8, 14 recite “the sensor”, but claims 1 and 13 have been amended such that the sensor comprises “a plurality of sensors”. It’s therefore not clear if all of the sensors are required to be defined by the limitations, or not. The discontinuity between the claims causes confusion.
Claims 8 and 14 have been amended such that “the output signal” is now “a surface pressure measured by the sensor”. However, it’s now not clear if “a surface pressure measured by the sensor” is distinct from the previously recited “output signal” in claims 1 and 13, or not.
Claim 15 makes prolific utilization of “and/or” clauses in conjunction with “particular” phraseology, and it’s not clear how there can be so many simultaneous, contradicting functions, and what is required of the controller. It’s not clear if it’s the same transfer function, or not, and it’s not clear if the data storage is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2017180192) in view of Enevoldsen (US 20170342960), and further in view of Olesen (WO 2016066170).
claims 1 and 11-13;
Oerlemans discloses a wind turbine with a wind turbine blade that comprises a noise reduction means for a wind turbine blade, the noise reduction means comprising a passive noise reduction device (see Figures, trailing edge serrations shown in Figure 2 as an example, but alternative embodiments disclosed), wherein the passive noise reduction device comprises at least one serrated edge profile adapted for fixation to a trailing edge of the wind turbine blade (Figures 2-9).
Oerlemans fails to teach an active noise reduction device and wherein the active noise reduction device comprises at least one unsteady pressure sensor adapted to produce an output signal corresponding to a turbulent flow condition during operation of the wind turbine blade, at least one actuator and a control unit, wherein the sensor is arranged adjacent to a serrated edge of the serrated edge profile and the control unit is adapted to control the actuator in dependence of the output signal of the sensor to emit an anti-noise signal at least partly reducing a noise generated by the wind turbine blade, wherein the active noise reduction device comprises a plurality of sensors, the sensors are arranged along the serrated edge in one or more rows.
Enevoldsen teaches an active noise reduction device for a wind turbine blade, the active noise reduction device comprises at least one unsteady pressure sensor (31) adapted to produce an output signal corresponding to a turbulent flow condition during operation of the wind turbine blade (turbulent flow shown in 421, 422), at least one actuator (32) and control unit (33), the control unit is adapted to control the actuator in dependence of the output signal of the sensor to emit an anti-noise signal at least partly reducing a noise generate by the wind turbine blade (anti-noise signal is symbolized by 36). The sensors and actuators can be included within the same structure (Figure 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the noise reduction means of Oerlemans such that an active noise reduction device is provided, wherein the active noise reduction device comprises at least one unsteady pressure sensor adapted to produce an output signal corresponding to a turbulent flow condition during operation of the wind turbine blade, at least one actuator and a control unit, and the control unit is adapted to control the actuator in dependence of the output signal of the sensor to emit an anti-noise signal at least partly reducing a noise generated by the wind turbine blade as taught by Enevoldsen and with the plurality of sensors adjacent to the serrated edge in one or more rows as taught by Olesen for the purposes of suppressing or completely preventing noise radiation at the trailing edge.
	Regarding claim 2, Oerlemans in view of Enevoldsen and Olesen teaches the noise reduction device according to claim 1 above. The noise reduction device of Oerlemans as modified by Olesen teaches the sensors arranged alongside the serrated edge (Olesen, Figure 3D, sensors arranged on the trailing edge attachment, which as modified in Oerlemans is arranged alongside the serrated edge), and there are multiple rows of sensors (Olesen, Figure 3D).
	Regarding claims 4-5, Oerlemans in view of Enevoldsen and Olesen teaches the noise reduction device according to claim 1 above. Oerlemans further discloses the serrated edge profile comprises a plurality of triangular teeth (Figure 2) and a comb structure arranged between neighboring teeth (Figures 4-8). 
claim 6, Oerlemans in view of Enevoldsen and Olesen teaches the noise reduction device according to claim 1 above. Oerlemans as modified by Enevoldsen further teaches the at least one actuator is arranged on a substrate (membrane) arranged to be attached to the wind turbine blade. 
	Regarding claim 7, Oerlemans in view of Enevoldsen and Olesen teaches the noise reduction device according to claim 1 above. Oerlemans as modified by Enevoldsen further teaches the actuator comprises a loudspeaker (Paragraph 11) and/or the sensor comprises a pressure transducer (Paragraph 17) and/or a microphone (Paragraph 12).
	Claims 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2017180192) in view of Enevoldsen (US 20170342960) and Olesen (WO 2016066170), and further in view of Bonnet (US 20070031237).
	Oerlemans in view of Enevoldsen and Olesen teaches the noise reduction means and method according to claims 1 and 13 above.
	Oerlemans fails to teach the control unit is adapted to use a transfer function describing a relation between the surface pressure measured by the sensor at the serrated edge and an acoustic field created at the serrated edge for determination of the anti-noise signal, the transfer function is adapted to the serrated edge profile, in particular to a noise generation characteristic of the serrated edge profile, and the transfer function is empirically determined by at least one measurement and/or that the transfer function is stored in a data storage unit of the active noise reduction device.
Bonnet teaches that it is known to utilize far field noise in considering noise reducing strategies. The noise emitted from the wind turbines (102) in a near field area (104) is monitored. A transfer function of the noise emission is utilized to determine the noise impact importance of the wind turbines at several locations (112) in the far field area beyond a boundary. The wind turbines operating in a noise-reduced operation mode is determined based on the noise impact importance determination. The operation mode of the turbine is controlled according to the determined result.
.








Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745